DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 05/04/2022. The response presented amendment to claims 1-4, 7-11 and 14; and cancelled claims 5-6 and 12-13 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 6-11, with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  
Allowable Subject Matter
Claims 1-4, 7-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20080103659 A1, US 9073393 B2 and US 20070132570 A1.
US 20080103659 A1 discloses a system for determining a cornering angle of a tyre fitted on a vehicle during running of said vehicle on a rolling surface, comprising: at least one device adapted for determining acceleration in lateral direction of a portion of said tyre corresponding to a tread of said tyre, the portion being located at a distance from an equatorial plane of said tyre; at least one device adapted for determining rotation speed of said tyre; and at least one processing unit being adapted to determine said cornering angle from said lateral acceleration and said radial speed.
US 9073393 B2 discloses a method for monitoring and detecting the detachment of a tire module from the inner face of the tire, having the following steps: measuring the centrifugal acceleration on a tire module by an acceleration sensor arranged in the tire module; forwarding the measured acceleration values to an evaluation unit; analyzing the acceleration values upon acceleration of the vehicle in the starting phase or upon constant low speeds of the vehicle; activating a warning signal in the evaluation unit, insofar as the analysis of the acceleration values results in a statistically significant standard deviation in comparison to a not detached tire module from the inner face of another tire, thus detecting a freely tumbling tire module in the hollow space of the tire; outputting a warning signal indicating which tire module has detached from the inner face of the tire to the vehicle owner.
US 20070132570 A1 discloses an apparatus, method and program for detecting abnormality in tire air-pressure which allow detecting abnormality in tire air-pressure even if pressure in a tire is completely zero. The apparatus for alarming abnormality in tire air-pressure includes means of (1) calculating the acceleration variations of respective tires from accelerations of the tires calculated by rotational wheel velocities; (2) comparing the calculated acceleration variations of the respective tires; and (3) detecting air-pressure in a tire is abnormal when the acceleration variation of the tire is larger than the acceleration variations of the remaining tires as a result of comparison.
With respect to claim 1, the references separately or in combination do not appear to teach the MCU is configured to compare a first data value measured by the first sensor assembly and a second data value measured by the second sensor assembly disposed at a location symmetrical to the first sensor assembly to determine whether the tire is abnormal, and wherein the MCU is configured to determine that the abnormality occurred when a difference between the first data value and the second data value for vibration and noise at an end of the belt is 20% or more in combination with the specific details of claim 1.

With respect to claim 9, the references separately or in combination do not appear to teach when the difference between the first data value and the second data value for the vibration and noise at the end of the belt exceeds a first threshold value, an alarm is provided to a driver, when the difference between the first data value and the second data value for the vibration and noise at the end of the belt exceeds a second threshold value greater than the first threshold value, a risk of damage of the tire is notified through a vehicle alarm, and when the difference between the first data value and the second data value for the vibration and noise at the end of the belt exceeds a third threshold value greater than the second threshold value, an operation of the vehicle decelerates or stops in combination with the specific details of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                   


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861